 Case 1:20-cv-00329-JB-MU Document 1 Filed 06/25/20 Page 1 of 7                   PageID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

ROSHEBA THOMAS JOHNSON, et al., )
                                )
      Plaintiffs,               )
                                )
vs.                             )                    Case No. 20-329
                                )
WILEY SANDERS TRUCK LINES,      )
INC. d/b/a PENNINGTON           )                    Removed from the Circuit court of
TRANSPORTATION SERVICE,         )                    Choctaw County, Alabama
                                )                    15-CV-2020-900032
      Defendants.               )

                                  NOTICE OF REMOVAL

       COMES NOW, the Defendant Wiley Sanders Truck Lines, Inc., incorrectly identified in

the Complaint as “Wiley Sanders Truck Lines, Inc. d/b/a Pennington Transportation Service”,

hereinafter referred to as Defendant, by and through counsel, and, pursuant to 28 U.S.C. §1441,

and §1446, does hereby give notice that this cause is hereby removed from the Circuit Court of

Choctaw County, Alabama to the United States District Court for the Southern District of

Alabama, Southern Division. As grounds for removal, Defendant respectfully states unto the

Court, as follows:

                          I. RELEVANT PROCEDURAL FACTS

       1.      An action was commenced against Defendant in the Circuit Court of Choctaw

               County, Alabama styled “Rosheba Thomas Johnson, et al. v. Wiley Sanders Truck

               Lines, Inc. d/b/a Pennington Transportation Service” Civil Action No. 15-2020-

               900032 wherein Plaintiff asserted a claim for benefits under Alabama Worker’s

               Compensation Laws and a claim for wrongful death. The documents attached


                                               -1-
Case 1:20-cv-00329-JB-MU Document 1 Filed 06/25/20 Page 2 of 7                    PageID #: 2




          hereto as “Exhibit A” constitute all of the process, pleadings and orders served

          upon Defendant in this action.

    2.    Service of the initial pleading setting forth Plaintiff’s claims for relief was

          effected upon Defendant on June 02, 2020.

    3.    This Notice of Removal is filed in the United States District Court for the

          Southern District of Alabama, Southern Division, within thirty (30) days after

          receipt by Defendant of the Complaint from which it was ascertainable that this

          matter was removable in accordance with 28 U.S.C. §1446 (b) and (c).

    4.    Specifically, Defendant files this removal within thirty (30) days of receiving

          Plaintiff’s Complaint which demonstrates that the amount in controversy exceeds

          the sum of $75,000.00.

    5.    As stated, Plaintiffs asserts a claim for benefits under Alabama Worker’s

          Compensation statutes. (See Exhibit A - Plaintiffs’ Complaint)

    6.    As addressed herein, Plaintiffs’ claim for benefits under Alabama Worker’s

          Compensation statutes is due to be severed and remanded consistent with and

          pursuant to the holdings in Lamar v. Home Depot, 907 F.Supp.2d 1311 (2012).

    7.    Based on the foregoing and consistent with cited authority, Plaintiffs’ claims for

          benefits under and pursuant to Alabama Worker’s Compensation laws are due to

          be severed and remanded to the Circuit Court of Choctaw County.

    8.    However, the pendency of the entire case to State Court and the remaining

          diversity-based claims may remain in Federal Court.

    9.    This action originally could have been filed in this Court pursuant to 28 U.S.C.


                                            -2-
Case 1:20-cv-00329-JB-MU Document 1 Filed 06/25/20 Page 3 of 7                  PageID #: 3




          §1332 as there is complete diversity of citizenship between the parties as alleged

          and because the amount in controversy, exclusive of interest and costs, exceeds

          $75,000.00.

                 II. COMPLETE DIVERSITY OF CITIZENSHIP

    10.   Plaintiff Rosheba Thomas Johnson is now and at all times material hereto,

          including at the time of the commencement of this action and this Notice of

          Removal, a citizen of the state of Mississippi. (See Exhibit A - Complaint p. 2)

    11.   Plaintiff K.S.C., a minor child represented by her mother and next friend Plaintiff

          Rosheba Thomas Johnson , is now and at all times material hereto, including at

          the time of the commencement of this action and this Notice of Removal, a citizen

          of the state of Mississippi. (See Exhibit A - Complaint p. 2)

    12.    Plaintiff J.V.C., a minor child represented by her mother and next friend Plaintiff

          Rosheba Thomas Johnson , is now and at all times material hereto, including at

          the time of the commencement of this action and this Notice of Removal, a citizen

          of the state of Mississippi. (See Exhibit A - Complaint p. 2)

    13.   Defendant Wiley Sanders Truck Lines, Inc. is now, and was at the time of the

          commencement of this action, an Alabama Domestic Corporation, organized

          under the laws of the State of Alabama with its principal place of business being

          Troy, Pike County, Alabama.

    14.   Although not properly named, Pennington Transportation Services is wholly

          owned by Wiley Sanders Spotting, Inc. which is now, and was at the time of the

          commencement of this action, an Alabama Domestic Corporation, organized


                                           -3-
Case 1:20-cv-00329-JB-MU Document 1 Filed 06/25/20 Page 4 of 7                  PageID #: 4




          under the laws of the State of Alabama with its principal place of business being

          Troy, Pike County, Alabama.

    15.   Wiley Sanders Spotting, Inc., does business as Pennington Transportation

          Services.

    16.   The presence of fictitious party defendants in this case has no bearing on diversity

          with respect to removal as 28 U.S.C. §1441 (c) states that “[f]or purposes of

          removal under this chapter, the citizenship of defendants sued under fictitious

          names shall be disregarded.”

                        III. AMOUNT IN CONTROVERSY

    17.   “In the removal context where damages are unspecified, the removing party bears

          the burden of establishing the jurisdictional amount by a preponderance of the

          evidence.” Lowery v. Alabama Power Co., F.3d 1184, 1208-09 (11th Cir. 2007)

          quoting Tapscott v. MS Dealer Serv. Corp., 77 F.3d 1353, 1356-57 (11th Cir.

          1996) (adopting the”preponderance of the evidence” standard after examining the

          various burdens of proof in different factual contexts). A removing defendant

          may offer a wide range of evidence to establish the amount in controversy.”

          Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744, 754-56 (11th Cir. 2010), The

          time to ascertain whether the requisite jurisdictional amount exists is the time the

          Notice of Removal is filed. Id at 751.

    18.   Plaintiffs filed their Complaint on May 22, 2020 alleging Defendant’s willful

          misconduct caused the death of LaRandy Chess and demanded an unspecified

          amount of compensatory damages:


                                           -4-
Case 1:20-cv-00329-JB-MU Document 1 Filed 06/25/20 Page 5 of 7                 PageID #: 5




                 “in a sum that fairly and adequately compensate for the severe injuries

                 suffered by Plaintiff’s decedent before his death, together with interest and

                 the costs of this proceeding. Furthermore, the Plaintiff’s request that

                 punitive damages be awarded to the Plaintiffs in an amount that will

                 adequately reflect the enormity of the Defendants’ wrongful acts and will

                 effectively prevent other similar wrongful acts.”   (See Plaintiffs’

                 Complaint - Count 2, Prayer for Relief)

    19.   While Plaintiffs do not specify or plead the amount of damages the claim, it is

          facially apparent from Plaintiffs’ Complaint that the amount in controversy

          exceeds the jurisdictional amount of $75,000.00, exclusive of interest and costs.

    20.   In Roe v. Michelin N. American Inc., the Eleventh Circuit Court of Appeals stated:

                 “Eleventh Circuit precedent permits district courts to make ‘reasonable

                 deductions, reasonable inferences, or other reasonable extrapolations’

                 from the pleadings to determine whether it is factually apparent that a case

                 is removable. Put simply, a district court need not ‘suspend reality or

                 shelve common sense’ in determining whether the face of the complaint

                 establishes the jurisdictional amount. Instead, courts may use their judicial

                 experience and common sense in determining whether the case stated in

                 the complaint meets federal jurisdictional requirements.” Roe v. Michelin

                 N. American Inc., 613 F.3d 1058, 1061-62 (11th Cir. 2010).

    21.   Here, there is a willful act alleged to have been done by the Defendant that gives

          rise to the wrongful death action.


                                           -5-
Case 1:20-cv-00329-JB-MU Document 1 Filed 06/25/20 Page 6 of 7                    PageID #: 6




    22.    This Court held in Nelson v. Whirlpool Corp., that in a wrongful death action

           where a wanton act is alleged, it is readily deduced that the amount in controversy

           is in excess of $75,000.00 “[g]iven that Alabama law views every human life as

           precious and requires juries to consider the finality of its premature destruction in

           assessing damages.” Nelson v. Whirlpool Corp., 668 F.Supp.2d 1368 (U.S.

           District Ct., S.D. Alabama, Southern Division 2009).

    23.    Accordingly, this action may be removed to this Court by Defendant pursuant to

           28 U.S.C. §1441, as amended, because this action is a civil action of which the

           United States District Courts have original jurisdiction under 28 U.S.C. § 1332.

     IV. OTHER PREREQUISITES FOR REMOVAL HAVE BEEN STATED

    24.    Pursuant to 28 U.S.C. § 1446 (d), a true and correct copy of this Notice of

           Removal is filed with Clerk of the Circuit Court of Choctaw County, Alabama,

           and a written notice of this removal has been duly served on all adverse parties as

           required by law.

    25.    If any questions arise as to the propriety of the removal of this action, the

           removing Defendant requests the opportunity to present a brief and oral argument

           in support of its position that this cause is removable.

    Respectfully submitted this the 25th day of June, 2020.

                                                          /s/Grady A. Reeves
                                                          Grady A. Reeves (REE042)
                                                          Attorney for Defendant Wiley
                                                          Sanders Truck Lines, Inc.




                                             -6-
 Case 1:20-cv-00329-JB-MU Document 1 Filed 06/25/20 Page 7 of 7                        PageID #: 7




OF COUNSEL:
Cervera, Ralph, Reeves, Baker & Hastings LLC
P.O. Box 325
Troy, Alabama 36081
(334) 566-0116
(334) 566-4073 fac
email: troylaw@troycable.net



                                CERTIFICATE OF SERVICE
       I hereby certify that I electronically filed the foregoing with the Clerk of the Court using the
CM/ECF system and service will be perfected upon any CM/ECF participants electronically and I
have mailed by United States Postal Service a copy of the foregoing documents to any non-CM/ECF
participants this 25th day of June, 2020:

       Andrew J. Moak
       Shunnarah Injury Lawyers, P.C.
       2900 1st Avenue South
       Birmingham, Alabama 35233

                                                       /s/Grady A. Reeves
                                                       OF COUNSEL




                                                 -7-
